 1                                   NOT FOR PUBLICATION
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Zachary Eggers,                                   No. CV-18-03913-PHX-SRB (ESW)
10                  Plaintiff,                         ORDER
11   v.
12   Ernesto Trujillo, et al.,
13                  Defendants.
14
15         On November 20, 2018 this Court denied Plaintiff’s Motion for Class
16   Certification and Request for Appointment of Interim Counsel. In a later Order the
17   Court found that Plaintiff had stated a claim for unconstitutional conditions of
18   confinement against certain Defendants and allowed the case to proceed for service.
19   That same Order referred all pretrial proceedings to a Magistrate Judge.
20         On October 4, 2019 Plaintiff filed a second Motion for Class Certification,
21   Appointment of Counsel and/or Appointment of Interim Counsel which the
22   Defendants opposed. The Magistrate Judge issued a Report and Recommendation
23   on November 8, 2019 recommending denial of the Motion. Plaintiff filed a timely
24   written objection.
25         In considering an objection to a non-dispositive matter, this Court will modify
26   or set aside the order if it is clearly erroneous or contrary to law. Fed. R. Civ. P. 72(a)
27   Plaintiff’s objection does not show that the Magistrate Judge’s recommendation is
28   clearly erroneous or contrary to law. The objection merely states that “Plaintiff
 1   disputes and objects to the Magistrate Judge’s findings” and directs the Court to his
 2   previous filings. He adds only that class action litigation should be considered an
 3   exceptional circumstance to justify his request for appointment of counsel.
 4         The Court finds that Plaintiff’s present motion is nothing more than a request
 5   to reconsider this Court’s prior order. The Court also finds that the Magistrate
 6   Judge’s recommendation for denial of the motion is neither clearly erroneous or
 7   contrary to law.
 8         IT IS ORDERED overruling Plaintiff’s Objections to the Magistrate Judge’s
 9   Report and Recommendation. (Doc. 49)
10         IT IS FURTHER ORDERED adopting the Report and Recommendation of
11   the Magistrate Judge as the Order of this Court. (Doc. 47)
12         IT IS FURTHER ORDERED denying Plaintiff’s Motion for Class
13   Certification; Appointment of Counsel, and/or Appointment of Interim Counsel
14   Pursuant to Rule 23 (FRCP). (Doc. 42)
15
16                Dated this 12th day of December, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
